

116 SRES 395 ATS: Recognizing the 40th anniversary of the Iran Hostage Crisis, and for other purposes.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 395IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Isakson (for himself, Mr. Blumenthal, Mr. Leahy, Mr. Gardner, Mr. Coons, Ms. Warren, Mr. Boozman, Mr. Hoeven, Mr. Rubio, Mr. Scott of Florida, Mr. Jones, Mr. Markey, Mr. Casey, Mr. Braun, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, without amendmentJanuary 8, 2020Considered and agreed toRESOLUTIONRecognizing the 40th anniversary of the Iran Hostage Crisis, and for other purposes.
	
 Whereas, on November 4, 1979, 66 United States diplomats, military personnel, and civilians were taken hostage from the United States Embassy in Tehran by the Government of the Islamic Republic of Iran in what became known as the Iran Hostage Crisis;
 Whereas 13 of the 66 American hostages were released by November 20, 1979; Whereas 8 members of the United States Armed Forces died in an attempt to rescue the hostages on April 25, 1980;
 Whereas another American hostage was released on July 11, 1980, after 250 days in captivity; Whereas, after 444 days in captivity, the remaining 52 hostages were released on January 20, 1981, with the signing of the Algiers Accords;
 Whereas the Iran Hostages were subjected to mock executions and other forms of physical and emotional torture at the hands of the Government of the Islamic Republic of Iran;
 Whereas the Iran Hostages and their families still suffer from the events of the Iran Hostage Crisis;
 Whereas the Algiers Accords prevented the Iran Hostages from taking legal action to pursue compensation from the Islamic Republic of Iran for their time in captivity;
 Whereas many of the Iran Hostages and their families finally became eligible to receive compensation through the enactment in 2015 of the Justice for United States Victims of State Sponsored Terrorism Act (34 U.S.C. 20144) and the creation of the United States Victims of State Sponsored Terrorism Fund; and
 Whereas, 40 years after its founding, the Islamic Republic of Iran continues to promulgate a culture of fear, oppression, and violence as one of the leading state sponsors of terrorism: Now, therefore, be it
	
 That the Senate— (1)recognizes the 40th anniversary of the Iran Hostage Crisis;
 (2)honors the suffering of the Iran Hostages and their families during the Iran Hostage Crisis, as well as the sacrifices made by those who attempted to rescue the hostages; and
 (3)supports the designation of a national day of remembrance on November 4, 2019, for the Iran Hostage Crisis.